DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response filed on July 13, 2022 is acknowledged.
All the previously made rejections have been withdrawn in view of Applicant’s amendments to the claims in the Response filed on July 13, 2022.

Allowable Subject Matter
The following claims are allowed:  1-2, 4-10 and 12-14.
The closest prior art is Doria1 (Noble Metal Nanoparticles for Biosensing Applications, Sensors, 12, pp. 1657-1687, 2012), Mo2 (A nanogold-quenched fluorescence duplex probe for homogeneous DNA detection based on strand displacement, Anal. Bioanal. Chem., 389: 493-497, 2007) and Li3 (A new class of homogeneous nucleic acid probes based on specific displacement hybridization, Nucleic Acids Research, 30(2): 1-9, 2002), the teachings of each of which is discussed in the Final Office Action mailed February 2, 2021. However, none of Doria, Mo or Li, whether considered alone or in combination, teach or suggest, at least, the combination of Tm limitations of instant claim 1. Therefore, the claims are free of the art.


Conclusion
Claims 1-2, 4-10 and 12-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                           
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
    

    
        1 Doria was cited in the PTO-892 Notice of References Cited mailed August 19, 2020.
        2 Mo was cited in the PTO-892 Notice of References Cited mailed February 2, 2021.
        3 Li was cited in the PTO-892 Notice of References Cited mailed February 2, 2021.